            Case 1:18-cv-04148-PGG
            Case 1:18-cv-04148-PGG
Case 1:12-cv-23743-PCH               Document
                          Document 226-1
                                     Document 32 on
                                         Entered
                                              33  Filed
                                                  Filed
                                                    FLSD02/06/19
                                                        02/06/19  Page 11 of
                                                                          ot 22 Page 1 of 2
                                                          Docket 02/27/2019
                                                                 Page



                                    COHEN TAUBER SPIEVACK & WAGNER P.C.




     Sari E. Kolatch                                                                 Direct:            212-381-8729
                                                                                     Email:             skolatch@ctswlaw.com



                                                                       February 6, 2019


                                                                          MEMO_ ENDORSEJ? o... d.,_ vj
                                                                        /'~ ~ M ~ ~ YV.,/J-&Yt
    Via ECF and Facsimile

    Honorable Paul G. Gardephe
    United States District Judge                  ~o~ [~9~o_ ~ fJAd,.e ~~
    United States District Court                    I :n (}
                                                        n     ~ ~ ~ 0:,- ~ K/V"'l.
                                                                       MA                         J.:.
                                                  ,;.l. ~::~· ~ 11. -~(J,,.,,-4 _i,, ~ -£Jvv--e ffe'lf .
                                                   /I           A ,I                                                               r


    Southern District of New York                                                n
                                                        JI.;{/---;,              '-?YT-fl                        ,·,i:.,,11:~u·
    40 Foley Square, Room 2204
    New York, NY 10007
                                                                        I                   v

                                                                                            J<J
                                                                                                    -      _,,

                                                                                                          Uil""-!O~K1e1       •~   i
            Re:  White Beech SNC, LLC v. Petroleos de Venezuela, S.A. and                                 en~k'\iiw.
                 Case No. 1:18-cv-4148 (PGG)(HBP)                     ?tud G Gardep e, · · ;, •
                                                                                   (pl~ (       ~-.. ··          fJ,
    Dear Judge Gardephe:

           This firm represents plaintiff White Beech SNC, LLC ("White Beech") in the above
    referenced action. On February 1, 2019, Your Honor ordered White Beech to submit a letter
    explaining why this case should be not be stayed in light of Executive Order 13850 (November
    1, 2018).

            White Beech is in the processes of seeking guidance from the U.S. Department of the
    Treasury's Office of Foreign Asset Control ("OFAC") to determine whether any existing general
    license authorizes the continuation of this litgation and issuance of a final judgment against
    Petroleos de Venezuela, S.A. ("PDVSA") and PDVSA Petroleo, S.A. ("PPSA").

            White Beech does not object to a stay of this action until either (i) White Beech receives
    such confirmation from OF AC (directly or by means of a published guidance); (ii) OFAC issues
    a general license or regulation which authorizes litigation such as this one to proceed to
    judgment; (iii) White Beech obtains a specific license to proceed to judgment in this litigation; or
    (iv) the sanctions against PDVSA and PPSA are otherwise amended in relevant manner or
    rescinded.




     420 Lexington Avenue I New York, New York 10170 I Phone: 212.586.5800 I Fax: 212.586.5095 I www.ctswlaw.com
            Case 1:18-cv-04148-PGG
            Case 1:18-cv-04148-PGG
Case 1:12-cv-23743-PCH               Document
                          Document 226-1
                                     Document 32 on
                                         Entered
                                              33  Filed
                                                  Filed
                                                    FLSD02/06/19
                                                        02/06/19 Page 22 of
                                                                         of 22 Page 2 of 2
                                                          Docket 02/27/2019
                                                                 Page
                                                                                      c ITI s jw
 Honorable Paul G. Gardephe
 February 6, 2019
 Page 2 of2



            We will promptly notify the Court as soon as we become aware that one of these events
     have occurred.

                                                       Respectfully submitted,



                                                       Sari E. Kolatch




     cc: All counsel of record (via ecf)
